Citation Nr: 0630302	
Decision Date: 09/26/06    Archive Date: 10/04/06

DOCKET NO.  04-38 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased evaluation for chondromalacia 
patella, left knee, currently rated 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


ATTORNEY FOR THE BOARD

M. Johnson, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
August 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  

The Board also notes that in May 2005 the veteran was 
provided a Statement of the Case on the issue of entitlement 
to service connection for chronic sinus infections, bilateral 
hearing loss, dental scaling, enamel deterioration, elevated 
cholesterol and arterial plaque build-up.  In a cover letter 
sent with the Statement of the Case, he was informed of the 
requirement that he submit a substantive appeal in response 
to the Statement of the Case to perfect his appeal with 
respect to these issues.  The issues were not thereafter 
addressed in any written communication from the veteran and 
his representative.  Therefore, the Board has concluded that 
the veteran is not currently seeking appellate review with 
respect to these matters.  


FINDINGS OF FACT

The veteran's service-connected left knee chondromalacia 
patella is manifested by complaints of pain with flexion to 
140 degrees on VA examination in December 2004.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson,  19 Vet. App.  473 (2006).  

The record reflects that through correspondence mailed in 
January 2003, prior to the initial adjudication of the claim 
the RO provided the veteran with VCAA notice.  Although the 
RO did not specifically request the veteran to submit any 
pertinent evidence in his possession, it did inform him of 
the evidence that would be pertinent and that he should 
either submit such evidence or provide the RO with the 
information and any authorization necessary for the RO to 
obtain the evidence on his behalf.  Therefore, the Board 
believes that the veteran was on notice of the fact that he 
should submit any pertinent evidence in his possession.  

Although the record reflects that the RO has not provided 
VCAA notice with respect to the effective-date element of the 
claim, the Board finds that there is no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Board 
has determined that the benefits sought on appeal are not in 
order. Consequently, no effective date will be assigned as a 
result of the Board's decision, so the failure to provide 
notice with respect to those elements of the claim was no 
more than harmless error.  

With respect to VA's duty to assist, the Board notes that the 
veteran's service medical records and pertinent post-service 
treatment records have been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of the appeal, and he has done so.  In addition, 
the veteran was afforded a VA examination in connection with 
his claim.  

The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such evidence.  Therefore, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulation.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.  


II.  Factual Background

Historically, service connection for chondromalacia patella 
of the left knee was granted in a February 1995 rating action 
with a 0 percent (noncompensable) evaluation assigned.  It 
was noted that during service the veteran had a history of 
treatment for occasional knee pain due to an injury which 
occurred in 1969 during flight training.  The rating for his 
left knee disorder was increased to 10 percent disabling in a 
June 1995 RO decision.  

On VA QTC examination in December 2004, the veteran 
complained of a burning pain in both knees.  He said that he 
was unable to run outside and also had pain with walking but 
managed to run three miles, four times per week on a 
treadmill.  He stated that he had flare-ups with activity and 
his functional impairment at the time hindered his movement.  
On physical examination of the knee, it was noted that his 
gait was normal.  His legs were uneven on the left.  The feet 
did not show any signs of abnormal weight bearing.  His left 
knee appeared to be normal.  Range of motion testing showed 
flexion to 140 degrees with pain at 140 degrees and extension 
of 0 degrees without pain.  The examiner indicated that there 
was no decreased range of motion of the left knee due to 
fatigue, weakness, lack of endurance or incoordination.  The 
McMurray and drawer signs were negative.  No crepitus was 
present.  X-ray studies of the left knee showed a minimal 
marginal spur present at the proximal tibia.  The diagnosis 
was chondromalacia of the patella of the left knee.  


III.  Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.  

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; and for 
extension limited to 20 degrees, 30 percent, for extension 
limited to 30 degrees, 40 percent and for extension limited 
to 45 degrees, 50 percent.  

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).  

After a review of the record, the Board concludes that a 
rating in excess of 10 percent for chondromalacia patella of 
the left knee is not warranted.  The evidence shows 
complaints of burning pain in the left knee with subjective 
reports of difficulty running.  However, the veteran has been 
able to run three miles on his treadmill four times per week.  
The evidence shows that the range of motion of the left knee 
is essentially normal with pain on flexion at 140 degrees, as 
shown on the most recent examination in December 2004.  There 
is no medical evidence showing limitation of flexion or 
extension of the left knee which would warrant even a 
compensable rating under Diagnostic Code 5261 or 5260.  

Although the veteran's left knee chondromalacia is productive 
of pain, the Board reiterates that each disability is 
evaluated based on limitation of motion due to pain.  Thus, 
given the range of motion findings, which are consistent with 
noncompensable evaluations under both Diagnostic Codes 5260 
and 5261, a rating greater than 10 percent for the left knee 
is not appropriate.  Moreover, the examiner indicated that 
there was no additional limitation of motion based on 
fatigue, weakness, lack of endurance or incoordination.  

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of higher 
evaluations for the veteran's chondromalacia of the left 
knee.  However, because the evidence shows that the veteran 
does not have ankylosis of the knee or impairment of the 
tibia and fibula, and in the absence of clinical evidence of 
disability comparable to knee ankylosis or impairment of the 
tibia and fibula, a rating greater than 10 percent is not 
warranted under Diagnostic Codes 5256 or 5262.

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.  

Moreover, there is no medical evidence of current left knee 
instability.  A higher evaluation is not warranted as the 
veteran's disability is not reflective of moderate recurrent 
subluxation or lateral instability.  

Furthermore, the Board has considered whether the veteran's 
left knee disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 10 
percent for the service-connected chondromalacia patella of 
the left knee.  



ORDER

Entitlement to an increased rating for the service-connected 
chondromalacia patella of the left knee is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


